Citation Nr: 0841364	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  97-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed as generalized anxiety disorder (GAD) with 
episodes of depression and personality disorder, passive-
aggressive type.  

2.  Entitlement to an increased evaluation for 
psychophysiologic gastrointestinal disorder with duodenal 
ulcer disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico.  The record discloses that 
jurisdiction of this matter was thereafter transferred to the 
VA Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in April 1999, at 
which time, the matter was remanded to the RO for further 
evidentiary development.  The matter was returned to the 
Board, which determined that sufficient development was not 
accomplished and remanded the matter to the RO a second time 
in September 2003 for additional evidentiary development.  

Following completion of the development, the Board in a 
February 2006 decision, denied this issue of entitlement to a 
rating in excess of 20 percent disabling for 
psychophysiologic gastrointestinal disorder with duodenal 
ulcer disease.  The veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court), which granted a 
Joint Motion for Remand in August 2007, vacating the Board's 
February 2006 decision and remanded the issue of entitlement 
to an increased rating for the psychophysiologic 
gastrointestinal disorder with duodenal ulcer disease back to 
the Board for additional development.  

As per the Joint Motion's directives, the Board has reviewed 
contentions raised in a December 1996 VA Form 9 , and finds 
that these contentions expressed disagreement with a November 
1996 rating decision that denied service-connection for a 
psychiatric disorder claimed as generalized anxiety disorder 
(GAD), with episodes of depression and personality disorder, 
passive-aggressive type.  A statement of the case was not 
issued addressing this issue.  The Court has held that an 
unprocessed notice of disagreement (NOD) should be remanded 
to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This issue is inextricably intertwined with the current issue 
of entitlement to an increased rating for psychophysiologic 
gastrointestinal disorder, as the outcome of this matter 
could affect the outcome of the increased rating claim which 
in part includes consideration of the severity of psychiatric 
symptoms.  Additionally, during the pendency of this appeal 
the Board notes that in a December 2007 rating decision 
subsequent to the Court's decision to grant the Joint Motion, 
service-connection for post-traumatic stress disorder (PTSD) 
was granted with an initial 30 percent rating assigned 
effective March 26, 2007.  This decision too could affect the 
adjudication of the increased rating matter, as this also 
involves a psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.  


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  The veteran contends that he is entitled to 
a higher rating for his psychophysiologic gastrointestinal 
disorder with duodenal ulcer disease, which is currently 
evaluated as 20 percent disabling.  

The Court is noted to have granted the Joint Motion for 
Remand in August 2007.  The Joint Motion found that the Board 
failed to provide adequate reasons and bases for denying a 
rating in excess of 20 percent disabling for the veteran's 
psychophysiologic gastrointestinal disorder (PGI).  
Specifically it was noted that the Board failed to comply 
with 38 U.S.C.A. § 7104(d)(1) by failing to address the 
finality of a related but separate claim of entitlement to 
service connection for an anxiety disorder, to include as 
secondary to his PGI.  The veteran was noted to have filed 
his increased rating claim for PGI in 1995 which was denied 
by the RO in a September 1996 rating.  His NOD with this 
decision submitted later in September 1996 was noted to also 
be a claim for entitlement to service connection for an 
anxiety condition to include as secondary to his service-
connected PGI condition.  The RO denied entitlement to 
secondary service-connection for an anxiety disorder in a 
November 1996 rating decision, with notice sent the same 
month.  The RO also issued a statement of the case addressing 
the increased rating issue for the PGI condition in November 
1996.  In December 1996 the veteran submitted a VA form I-9 
which perfected the appeal for the increased rating.  The 
Joint Motion has also directed the Board to consider whether 
this I-9 also serves as a NOD with the RO's November 1996 
denial of service connection for the anxiety disorder.  

Upon review of the VA I-9 received in December 1996, the 
Board construes this document to be a NOD which was timely 
filed with the November 1996 RO decision.  This document 
specifically argued that he had a well grounded claim and 
provided enough evidence to support his "issues," implying 
that he was expressing disagreement with the rating, not only 
with the single increased rating issue addressed in the 
November 1996 SOC, but also with the issue of service 
connection for the anxiety disorder denied in the November 
1996 rating.  Furthermore, he specifically pointed to the 
RO's failure to consider psychiatric records submitted with 
his claim and again reiterated that he had filed a well 
grounded claim.  He also made separate references to the RO's 
SOC, which indicates that he wished this VA Form I-9 to serve 
as both a substantive appeal to the September 1996 rating and 
a NOD with the November 1996 rating.  See 38 C.F.R. § 20.201 
(2008) (a written communication is a NOD if it expresses 
dissatisfaction or disagreement and a desire to contest the 
result; special wording is not required).

Further as pointed out by the Joint Motion, because the 
veteran has filed a NOD with the RO's November 1996 denial of 
service connection for a psychiatric disorder to include as 
secondary to the service connected PGI disorder, this claim 
has remained open and pending and unadjudicated, as a SOC was 
never provided by the RO.  See Cook v. Principi 318 F.3d 
1334, 1340 (Fed Cir. 2002), see also, Tablazon v Brown, 8 
Vet. App. 359 (1995).  

The RO has not provided an SOC addressing this issue which 
the veteran has filed timely an NOD with, and as such 
requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 
240-41.  A supplemental statement of the case will not be 
sufficient to properly address this matter.  See 38 C.F.R. § 
19.31 (2008).

As noted by the Joint Motion, any pending claim for a 
secondary anxiety condition, if granted could potentially 
affect the adjudication of the psychiatric component in this 
increased rating matter where the single disability of PGI 
has been diagnosed both as a physical condition and as a 
mental disorder.  In accordance with changes to the 
regulations made effective during the pendency of this 
appeal, the PGI should be evaluated using a diagnostic code 
which represents the dominant (more disabling) aspect of the 
condition.  See 38 C.F.R. § 4.126 (2008).  Prior to November 
7, 1996, psychological factors affecting physical condition 
were rated under the formula for evaluating psychoneurotic 
disorders.  It was pointed out by the Joint Motion that an 
increased rating was denied by the Board in part because the 
veteran's psychiatric symptoms which more closely resembled 
the criteria for a 30 percent rating were attributed to a 
generalized anxiety disorder which was nonservice connected 
at the time.  Thus the Board evaluated the disorder under the 
gastrointestinal disorders criteria which it found more 
favorable.  Such evaluation could be potentially affected by 
a grant of service connection for the claimed anxiety 
disorder.  

Furthermore, the Board notes that for the same reasons, a 
recent decision by the RO in December 2007, which granted 
service connection for PTSD, with an initial 30 percent 
rating assigned effective March 26, 2007 is likewise a 
decision that could potentially affect the adjudication of 
the increased rating issue for the veteran's PGI, as this 
decision has now assigned an evaluation for service-connected 
psychiatric symptoms.  This decision was issued subsequent to 
the Court's grant of the Joint Motion in August 2007, but 
likewise must be considered when adjudicating the increased 
rating issue for PGI.  

In light of the need to remand this matter for additional due 
process concerns, the Board finds that the RO should try to 
obtain any records of recent treatment for the veteran's PGI 
condition as the most recent records are from 2005.  
Additionally, current examinations should be obtained to 
ascertain the current severity of the veteran's PGI condition 
as the most recent examinations were in July 2005.  VA's duty 
to assist the veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  The AOJ should also advise the 
veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The notice must also (1) inform him of 
what he needs to provide; (2) and what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  The AOJ should issue a statement of 
the case on the issue of entitlement to 
service connection for a psychiatric 
disorder claimed as generalized anxiety 
disorder (GAD) with episodes of 
depression and personality disorder, 
passive-aggressive type.  The appellant 
and his attorney should be apprised of 
the appellant's right to submit a 
substantive appeal and to have this claim 
for entitlement to service connection for 
a psychiatric disorder reviewed by the 
Board.  The AOJ should allow the 
appellant the requisite period of time 
for a response.

3.  The AOJ should contact the veteran 
and ask that he identify all sources of 
treatment for his claimed 
psychophysiologic gastrointestinal 
disorder with duodenal ulcer disease, 
since 2005, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

4.  After completion of the above, a VA 
examination should be conducted by a 
psychiatrist in order to determine the 
severity of the veteran's psychiatric 
disorder.  The veteran's claims folder, a 
copy of the pertinent rating criteria 
through the pendency of this appeal, and 
a copy of this remand should be provided 
to the examiner in conjunction with the 
examination.  All indicated studies and 
tests should be performed.  The 
examination reports should include a full 
description of the veteran's symptoms and 
clinical findings.

The examiner is requested to provide an 
opinion as to the effect the veteran's 
psychiatric disability has on his social 
and industrial adaptability.  It is also 
requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorder 
(DSM-IV).  The examiner is requested to 
include a definition of the numerical 
code assigned under DSM-IV.

5.  The AOJ should also afford the 
veteran a VA examination by a 
gastrointestinal specialist in order to 
determine the nature and severity of his 
service- connected psychophysiologic 
gastrointestinal disorder with duodenal 
ulcer disease.  The claims folder and a 
copy of this Remand should be made 
available to the examiner before the 
examination.  The examiner should also be 
requested to indicate the frequency and 
severity of the associated symptoms, to 
include pain, hematemesis, melena, 
vomiting, anemia, and weight loss.  All 
indicated studies and procedures should 
be undertaken, and the clinical findings 
should be reported in detail.

6.  Following completion of the above, 
the AOJ should readjudicate the veteran's 
increased rating claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and all applicable regulations, 
to include consideration of the 
appropriate criteria under 38 C.F.R. § 
4.132, for psychological factors 
affecting gastrointestinal condition in 
effect prior to November 7, 1996, and 38 
C.F.R. § 4.126 in effect as of that date 
which provides that when a single 
disability was diagnosed both as a 
physical condition and as a mental 
disorder, it should be evaluated using a 
diagnostic code which represented the 
dominant (more disabling) aspect of the 
condition.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  

It should also address the actions taken 
on the intertwined issue of entitlement 
to service-connection for service 
connection for a psychiatric disorder 
claimed as GAD with an appeal initiated 
from a November 1996 rating, as well as 
the December 2007 RO rating decision 
granting service-connection for PTSD with 
a 30 percent rating assigned effective 
March 26, 2007.  The AOJ should discuss 
the impact of any such action on the 
adjudication of the current increased 
rating issue as it pertains to 
psychiatric symptoms.  If any of these 
intertwined actions remains nonfinal at 
the time of readjudication of the 
increased rating issue, the AOJ should 
defer reajudicating such issue until such 
actions are final or provide an 
explanation as to why the veteran is not 
prejudiced by adjudicating the increased 
rating issue despite the nonfinality of 
the intertwined issue.  

An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2008).  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




